Citation Nr: 1819360	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Waldenstrom's macroglobulinemia (claimed as bone cancer).

2.  Entitlement to service connection for left hip arthritis. 

3.  Entitlement to service connection for right knee strain. 

4.  Entitlement to service connection for left knee medial compartment narrowing. 

5.  Entitlement to service connection for left big toe condition, to include a bone spur and arthritis.

6.  Whether the reduction for migraine headaches from 30 percent to 10 percent was proper. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty including from July 1964 to November 1966, August 1969 to July 1973, and July 1985 to August 1989.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified in a Board hearing before the undersigned Veterans Law Judge in January 2018, and during that hearing, he waived his right to have any new evidence that he submitted then or thereafter considered by the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's Waldenstrom's macroglobulinemia was incurred during or within one year of, or was caused by, his active duty service.

2.  The preponderance of the evidence weighs against a finding that the Veteran has a left hip condition, including left hip arthritis, that was incurred during or within one year of, or was caused by, his active duty service.

3.  The preponderance of the evidence weighs against a finding that the Veteran has a current right knee condition, to include a right knee strain, that was incurred during or within one year of, or was caused by, his active duty service.

4.  The preponderance of the evidence weighs against a finding that the Veteran has a left knee condition, including left knee medial compartment narrowing, that was incurred during or within one year of, or was caused by, his active duty service.

5.  The evidence is in relative equipoise as to whether the Veteran has a current left big toe condition, including the residuals of a bone spur and arthritis, that bears a nexus to his military service.

6.  In a December 2012 rating decision, the RO reduced the Veteran's rating for his migraine headaches from 30 percent to 10 percent disabling, effective September 18, 2012.  The 30 percent rating had not been in effect more than 5 years.

7.  The Veteran's migraine headaches are a disease subject to periodic or episodic improvement, and the evidence of record does not clearly warrant the conclusion that sustained improvement in the Veteran's migraine headaches had been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Waldenstrom's macroglobulinemia are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2017).

2.  The criteria for entitlement to service connection for left hip arthritis are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.313 (2017).

3.  The criteria for entitlement to service connection for right knee strain are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.313 (2017).

4.  The criteria for entitlement to service connection for left knee medial compartment narrowing are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.313 (2017).

5.  The criteria for entitlement to service connection for left big toe condition, to include a bone spur and arthritis, are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.313 (2017).

6.  The reduction for migraine headaches from 30 percent to 10 percent was improper, and the 30 percent rating is restored, effective September 18, 2012.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Relevant Laws and Regulations

	Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or a disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology supporting a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  Only the chronic diseases as defined by 38 C.F.R. § 3.309(a) are subject to this alternative continuity of symptomatology proof exception.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is additionally permissible on a presumptive basis, however, when these chronic diseases manifest to a compensable degree (generally meaning to a degree of at least 10-percent disabling) within one year of a veteran's discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, in any event, even for a disability first shown after service, when the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases listed in 38 C.F.R. § 3.309(e) shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of the disease during service, provided also the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (Vietnam era), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii), 3.313(a).  This presumption requires that a Veteran actually stepped foot on land in Vietnam or served in the inland waterways, not just on a ship off the coast or shore of Vietnam (brown water versus blue water).  Haas v. Peake, 525 F.3d 1168 (2008) cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding the interpretation of governing law that service in the offshore waters of Vietnam without temporary duty or visitation on land, even where the claimant was the recipient of the Vietnam Service Medal (VSM), was insufficient to warrant application of the presumption of herbicide exposure).  

Additionally, the Department of Defense (DoD) has identified specific units it has cited that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  38 C.F.R. § 3.307(a)(6)(iv).  VA's Adjudication Procedure Manual, M21-1MR, contains a list of a number of Battalions of Infantry, Cavalry, Armor, and Artillery Divisions identified as specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  If a veteran alleges service along the DMZ in Korea, and was assigned to one of the cited units during this period, then that veteran's exposure to herbicides on a factual basis is conceded.  Id.   Once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable.

      Evidentiary Standards

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. at 511-12.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the veteran.  38 U.S.C. § 5107(b). 

III.  Facts and Analysis

	Waldenstrom's macroglobulinemia

With regard to his claim of entitlement to service connection for Waldenstrom's macroglobulinemia, the Veteran claims that this condition was caused by and began during his active duty service.  He claims that this condition was caused by exposure to herbicides and/or viral infections during his active duty service and was first manifested by an array of typically unrecognized early manifestations of the disease which began appearing during his first active duty tour and markedly increased during his second active duty tour.  See, e.g., Transcript of Hearing Before Board of Veterans' Appeals dated in January 2018; VA Form 21-4138, Statement in Support of Claim received in July 2010; Letter from Veteran received in January 2018.  Those early manifestations included but are not limited to chronic headaches, numbness, joint pain, cramping, sores, warts, rashes and other skin conditions, according to the Veteran.  See id. 

The Veteran's service treatment records (STRs) for his first period of active duty service have been determined to be unavailable for review.  See Memorandum dated June 2010.  The Veteran has suggested that they are not relevant anyway, as they would only reflect records of his cyst removal.  See Letter from Veteran received in July 2010.  His STRs for his active duty which spanned from August 1969 to July 1973 document his left shoulder and left knee injuries upon entry and his eczematous dermatitis, pilonidal cyst(s), rash(es), oral blisters, left foot and shoulder injuries, and chronic headaches during the course of that period of active duty.  Complaints of similar symptoms, along with possibly some other orthopedic injuries are reflected in a Report of Medical History dated in 1979.  His STRs for his final period of active duty, from July 1985 to August 1989, document recurrent nasal polyps and folliculitis, numbness of his arms, hands, foot, left great toe, thumb and side of face, chronic rhinitis/sinusitis, follicular conjunctivitis, and long history of migraines.

The Veteran's diagnosis with Waldenstrom's macroglobulinemia and complaints of various skin conditions in December 2005 and rashes in July 2006 are reflected in his private treatment records.  A May 2009 consultation note in his private treatment records indicates that he had multiple symptoms of Waldenstrom's macroglobulinemia, including recurrence of his hip, lower back and joint pain, rash of his lower extremities, as well as on and off trouble with his vision.  At the time of that consultation, the Veteran also reported bilateral numbness in his hands, including his fingers and bilateral feet, which was worse with being sedentary.  This note indicates that the Veteran was first diagnosed with Waldenstrom's macroglobulinemia in June 2005.  These records are, however, devoid of findings clearly articulating the etiology of these disorders.

A March 2012 letter from the Veteran's family medicine physician indicates that there is a recurring pattern of the severity of his headaches decreasing when he receives treatment for his Waldenstrom's macroglobulinemia.  The physician also indicated that unresponsive headaches are one of the most frequent and best known manifestations of Waldenstrom's macroglobulinemia and they result from the chronic inflammation and increased blood viscosity which is characteristic of the disorder.  The physician indicated that the treatment that the Veteran underwent for his Waldenstrom's macroglobulinemia reduces his inflammation and blood viscosity.  Finally, the physician also indicated that the severity of the Veteran's headaches have worsened over time. 

A September 2017 letter from that same private physician indicates that an observed correlation between the frequency and severity of the Veteran's headaches and his tested IgM levels indicates that his headaches are due to his Waldenstrom's macroglobulinemia.  The physician stated in this second letter that the primary characteristic of Waldenstrom's macroglobulinemia is overproduction of IgM, which are large molecules in the bloodstream that end up partially blocking and distend capillaries and small blood vessels, placing pressure on surrounding nerves which results in headaches.  The physician stated that the Veteran has had headaches for years, that they were unresponsive to a variety of conventional therapies until the Veteran began treatment for Waldenstrom's macroglobulinemia, and that they have improved significantly since then.

The Board notes that it has also reviewed and considered evidence in the form of a printout that the Veteran submitted of an online article discussing the etiology and characteristics of Waldenstrom's macroglobulinemia.  

The Veteran was afforded a VA examination for the purpose of addressing the etiology of his Waldenstrom's macroglobulinemia in September 2017.  The examiner opined that it is less likely than not that the condition was incurred in or caused by service with the headaches being an early manifestation of the disease.  As support for this conclusion, the examiner noted that it is clinically highly unlikely that the Veteran's in-service headaches were a manifestation of Waldenstrom's macroglobulinemia, since the disease is typically asymptomatic until the time of diagnosis, when any of a number of symptoms and lab abnormalities are expected to be manifest.  See also 38 C.F.R. § 3.310.  Therefore, the examiner explained, it would be highly unusual that the Veteran should have had isolated headache as his only disease manifestation for decades.  The examiner also noted that Waldenstrom's macroglobulinemia-related headaches are typically the result of hyperviscosity syndrome, and it is impossible for the veteran to have experienced hyperviscosity symptoms for 36 years (1969 to 2005) from untreated Waldenstrom's macroglobulinemia without catastrophic consequences.  Further, the examiner explained that Waldenstrom's macroglobulinemia is a disease of older individuals, that the Veteran was the typical age at the time of diagnosis, and that it would be unusual for it to develop in someone in their 20s.  Finally, the examiner noted that even though the disease can follow an indolent course for some time, the Veteran was diagnosed nearly 40 years after the onset of migraine headaches, which represents a longer than expected latency period based on literature estimates, which indicate that some patients can be observed for 10 years before requiring treatment, and that although "smoldering" Waldenstrom's macroglobulinemia may follow a more protracted course, it is by definition asymptomatic.

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for Waldenstrom's macroglobulinemia.  The Veteran claims to have experienced symptoms of the condition and to have had the condition since his active duty service.  However, in order for it to be competent, the Board finds that a diagnosis of such a condition must be made by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a).  Because the Veteran has not demonstrated that he possesses such qualifications, his statements and opinions indicating that he has had Waldenstrom's macroglobulinemia and symptoms thereof since his active duty service are not competent.  Because those statements are not competent, they lack probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

On the other hand, the Veteran's private physician's statements in the letters that she drafted are competent and do have evidentiary value.  As detailed more fully above, that physician simply indicated, in essence, that the Veteran's chronic headaches that he had experienced for "several years" - at the time of the March 2012 letter - were related to his Waldenstrom's macroglobulinemia because they were previously unresponsive to conventional headache therapies and their severity and frequency diminished when the Veteran underwent treatment for his Waldenstrom's macroglobulinemia.  The letters from this physician do not cite to any medical literature, however, and there is also no indication that the physician reviewed the Veteran's STRs or VA treatment records.  Further, though they do indicate that the Veteran's headaches were persistent for "several years" prior to the March 2012 letter, neither of the physician's letters explicitly state that the Veteran's headaches that he experienced several decades earlier during his active duty service were caused by or related to his Waldenstrom's macroglobulinemia.  

The September 2017 VA examination opinion, however, did explicitly state that the Veteran's in-service headaches were less likely than not caused by or related to his Waldenstrom's macroglobulinemia.  As support for that position, the examiner cited medical literature which indicated that: a 40 year period from the time of the onset of the Veteran's migraine headaches to the time of his diagnosis with Waldenstrom's macroglobulinemia represents a significantly longer than expected latency period; Waldenstrom's macroglobulinemia is a disease of older individuals; that Waldenstrom's macroglobulinemia-related headaches are typically a result of hyperviscosity syndrome, and hyperviscosity is a clinical emergency; and "smoldering" Waldenstrom's macroglobulinemia may follow a more protracted course, but it is by definition asymptomatic (thus, if the Veteran's Waldenstrom's macroglobulinemia did take such a long, protracted, 40 year course, it is unlikely that he would have experienced any symptoms at all, including any headaches).  Furthermore, the examiner's opinion is more detailed than the Veteran's private physician's letters, and it is based on a review of the Veteran's claims file, including his STRs, private and VA medical records, whereas the private physician's letters are not.  

In addition to his statements indicating that his Waldenstrom's macroglobulinemia was incurred during his service, the Veteran also claimed during his January 2018 hearing that he was exposed to herbicides during his active duty service, which may have caused it.  However, none of the Veteran's DD Form 214s from his periods of active duty indicate that he served in Vietnam or in the Korean DMZ.  Furthermore, despite VA's attempts to obtain documentation of the Veteran's exposure to herbicides, it was ultimately unable to acquire any such documentation.  See VA 21-3101, Request for Information, obtained in September 2010.  Further, the Veteran is not competent to opine on whether his Waldenstrom's macroglobulinemia is related to any exposure to herbicide or other agent to which he was exposed during service.  As such, since the aforementioned herbicide agent presumptions do not apply, and there is no competent evidence relating the Veteran's claimed exposure to herbicides to his Waldenstrom's macroglobulinemia, the Board finds that he is not entitled to service connection for the disease based on his exposure to herbicides.

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's Waldenstrom's macroglobulinemia was incurred during or within one year of, or was caused by, his active duty service.  Accordingly, the Board finds he is not entitled to service connection for Waldenstrom's macroglobulinemia, and the claim is denied.
      Left Hip

The Veteran claims that he first noticed left hip pain during his period of active duty from July 1985 to August 1989.  See Letter from Veteran received in March 2011.  He asserted in another letter that his hip pain first occurred during a prolonged small group winter exercise in Norway in either 1971 or 1972 and was not severe enough to require evacuation.  See Letter from Veteran received in November 2013.  He also claimed that his hip pain resulted from physical stresses and repeated minor injuries during his active duty service.  See VA Form 9, Appeal to Board of Veterans' Appeals received in July 2015.  The Board finds that the most pertinent evidence relating to this claim consists of the Veteran's oral and written statements, his STRs, his private and VA medical records, and the relevant VA examinations of record.

His STRs contain a March 1970 Report of Medical History which documents previous shoulder injuries and previous work as a gymnastics trainer.  His STRs also contain a 1979 Report of Medical History, not from a period of active duty service, which indicates that the Veteran had athletic injuries that cause occasional pain in his hips and knees.  

The Veteran's medical records do contain mention of hip conditions of the Veteran's or his complaints of hip pain.  See, e.g., November 20, 2009 Office Visit note in the Veteran's private treatment records; April 26, 2001 Emergency Department Note in the Veteran's VA treatment records.  They do not indicate, however, that he has a hip condition that was incurred during or within one year of, or that was caused by, his active duty service.

The Veteran was afforded a VA examination for the purpose of determining the etiology of his claimed hip condition in September 2012, and the examiner diagnosed the Veteran with bilateral arthritis of his bilateral hips and opined that it is at least as likely as not that the Veteran's current bilateral hip arthritis is caused by the pain in his hips sustained as athletic injuries in 1979.  While such pain was noted in the Veteran's STRs, the report in which that notation was made corresponds with a time during which the Veteran was not on active duty, as he was not on active duty between July 1973 and July 1985.  Another, supplemental VA opinion was obtained in May 2015, and the examiner opined that it is less likely than not that the Veteran's left hip condition had its onset during service or was aggravated by events in service, including during the period of service spanning from 1985-1989.  The examiner noted the aforementioned 1979 Report of Medical History and also that the Veteran's STRs from his period of service from 1985-1989 are silent for evidence of complaints or treatment for a left hip condition.

The Board finds, upon review of all evidence of record, that the preponderance of the evidence weighs against a finding that the Veteran has a hip condition that was incurred during or within one year of, or was caused by, his active duty service.  As noted above, the Veteran did complain of orthopedic injuries which caused hip pain in 1979, but this was not during one of his periods of active duty service.  As mentioned by the May 2015 examiner, his STRs from his next period of active duty service thereafter are silent for complaints of hip pain or diagnoses of any hip conditions.  Further, there are little to no mentions of any hip pain or diagnoses of any hip conditions for over a decade after the Veteran's discharge from his last period of active duty service.

The Veteran's statements indicating that his hip pain first began during his active duty service are inconsistent, as he has claimed, at different times, that his hip pain began during different periods of active duty service.  See Letter from Veteran received in November 2013; Letter from Veteran received in March 2011.  Additionally, the Veteran's statements that his hip pain began during his active duty service are not supported by the competent medical evidence of record, which indicates that the Veteran did not complain of any hip pain or conditions during his active duty service or within one year thereafter.  The September 2012 VA examination opinion indicates that the Veteran's hip condition is related to his 1979 complaint of athletic injuries causing hip pain, and the May 2015 opinion indicates that the Veteran's hip pain was not incurred during or aggravated by events in service, including during the period of service spanning from 1985-1989.  These opinions reflect a review of the Veteran's claims file, are supported by rationales, and are thus of greater probative value than the Veteran's own assertions.  

Thus, there is no evidence that the Veteran's hip arthritis was incurred during or within one year of, or caused by, his active duty service other than the Veteran's own statements, which are of minimal probative value on account of inconsistencies therein and the Veteran's own lack of medical training and credentials.  The Board finds that the probative value of the Veteran's statements is outweighed by the competent evidence of record, most importantly including the VA examination opinions.  Thus, the preponderance of the evidence is against the claim for service connection for a left hip disorder.

      Right Knee Strain

The Veteran claims entitlement to service connection for a right knee strain.  His claim relating to this condition essentially mirror those set forth above in connection with his claimed hip condition.  The Veteran contends that it was caused by repeated stress and overuse.  See VA Form 9, Appeal to Board of Veterans' Appeals received in July 2015.  The Board notes that the Veteran has indicated that this claimed right knee strain is separate and distinct from his left knee condition, most notably in that the left knee condition involved a bone chip that has since been removed, whereas the right knee did not.  See id.  However, in a letter that the Veteran submitted to VA in March 2011, he indicated that the bone chip was removed from under his right knee cap.  The Veteran stated at his Board hearing that his knee has been fixed and is only rarely uncomfortable now.  See Transcript of Hearing Before Board of Veterans' Appeals dated in January 2018.
Here again, the most pertinent evidence relating to this claim consists of the Veteran's oral and written statements, his STRs, his private and VA medical records, and the relevant VA examinations of record.  Also again, the Veteran's claim that his right knee strain was incurred during service is outweighed by the competent medical evidence of record.  As with the Veteran's claimed hip condition, his STRs for his periods of active duty are silent for relevant complaints and his other medical records are devoid of indications as to the etiology of the claimed condition.

The September 2012 VA examiner noted the Veteran's diagnosis with a right knee strain and leg length discrepancy.   The examiner determined that the Veteran's right knee strain was related to his 1979 report of athletic injuries which caused pain in his hips and knees.  An x-ray of the Veteran's right knee that was taken that month was negative, and did not reveal any fracture, dislocation or intraosseous lesion, unusual soft tissue calcification or swelling and the joint spaces were well maintained without marginal erosion.  See Medical Treatment Record received in November 2013.  The May 2015 VA examiner determined that it is less likely than not that the Veteran's current right knee condition was incurred in, caused by or aggravated by parachute jumps/landings at any time during active duty service, including during the period from 1985-1989.  

Upon consideration of all of the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right knee strain was incurred during or within one year of, or was caused by, his active duty service.  First, the aforementioned x-ray was essentially negative for abnormalities in the right knee.  The Veteran himself seems to indicate that his knees are only rarely uncomfortable, presently.  The Board notes that pain itself is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Finally, neither VA examiner nor the Veteran's medical records attributed his right knee pain or strain to any of his periods of active duty service.  As far as the Veteran's statements are concerned, though he does say that his right knee injury was incurred during active duty service, his statements are inconsistent, especially as illustrated by the fact that he at one time indicated that a bone chip was removed from his left knee only, and at another time indicated that a bone chip was removed from his right knee.   See Letter from Veteran received in March 2011; VA Form 9, Appeal to Board of Veterans' Appeals received in July 2015.  Thus, the Board finds that the Veteran's contentions are of little probative value.  In sum, the evidence is in some doubt as to whether the Veteran has a right knee disability, for VA purposes, or that any right knee condition that he does have is related to his active duty service.  However, there is competent evidence that the Veteran's right knee condition, if presently existent at all, is related to a period during which he was not on active duty and was not aggravated by his one period of active duty service thereafter.  As such, the preponderance of the evidence indicates that there is no nexus between a right knee condition, if any, that the Veteran does presently have and his active duty service.  Thus, the Veteran is not entitled to service connection for a right knee condition, including a right knee strain.

	Left Knee

The Veteran claims entitlement to service connection for a left knee medial compartment narrowing.  The Veteran's contentions regarding this claim are essentially the same as those for his claim of entitlement to service connection for his right knee strain.  As with that claim, the Veteran contends that this left knee condition was caused by repeated stress and overuse.  See VA Form 9, Appeal to Board of Veterans' Appeals received in July 2015.  Also as with that claim, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's left knee medial compartment narrowing was incurred during or within one year of, or was caused by, his active duty service.  

The Veteran's STRs document very few instances of knee pain, and neither VA examination indicates that the Veteran's left knee condition was incurred during, aggravated during, or caused by one of his periods of active duty.  And finally, as illustrated by the discussion above, the Veteran's testimony has been inconsistent and is of little probative weight.  While it may be true that the Veteran has more of an objectively verifiable disability in his left knee, as compared with his right, it still remains that the weight of the evidence is against a finding of a nexus between the Veteran's left knee condition and his active duty service.  Neither VA examiner found such a nexus with any of the Veteran's periods of active duty, and there is no other evidence in the Veteran's medical records indicating that he has had a chronic left knee disability since his service.  Having found it less likely than not that there is a nexus between the Veteran's left knee medial compartment narrowing and his active duty service, the Board finds that the Veteran is not entitled to service connection for that condition. 

	Left Big Toe Bone Spur

The Veteran claims entitlement to service connection for a left big toe bone spur.  Specifically, the Veteran contends that his "left big toe bone spur was caused by too much activity in poorly designed boots coupled with [his] noticeably shorter right leg" and that "[m]ore than one podiatrist told [him] that it is highly unlikely that the bone spur could have resulted from any activities outside the combination of military boots and military activities."  See Notice of Disagreement received in November 2013.  He further stated that "[r]esidual issues with that toe will always limit [his] activities" and that "the spur residuals are only infrequently limiting."  Id.; VA Form 9, Appeal to Board of Veterans' Appeals received in July 2015.  

The Veteran's STRs reveal that he complained of pain in the first metatarsal and had a left foot injury in August 1970.  While the claims file contains an unfavorable April 2015 VA examiner's nexus opinion, a September 2012 opinion is favorable, as is a May 2015 opinion.  The Board notes that the Veteran is a recipient of the Parachutist Badge, significantly.  The Board finds that the evidence is in relative equipoise as to whether the Veteran's residuals of a left big toe bone spur removal and arthritis are at least as likely as not related to his active duty military service.  The claim is thus granted.  38 U.S.C. § 5107(b).  

      Reduction of Rating for Migraine Headaches

The Board finds that the reduction of the Veteran's rating for migraine headaches, effective September 18, 2012, was not proper.  A March 2012 letter from his private physician indicates that the headaches were worsening.  Upon examination in September 2012, an examiner noted the Veteran's diagnosis with maxillary and frontal chronic sinusitis, which manifested with episodes of sinusitis and headaches.  More specifically, the examiner noted that the Veteran experienced constant headaches.  The examiner also noted that the Veteran experienced seven or more non-incapacitating episodes of sinusitis characterized by symptoms such as headaches and pain.  See 38 C.F.R §§  4.97 (Diagnostic Code 6513), 4.124a (Diagnostic Code 8100).  The examination report does not provide enough information upon which to base the reduction of the evaluation for the Veteran's migraine headaches.  See 38 C.F.R. § 3.344.  Because the headaches appear particularly severe, and because there is not enough evidence upon which to base a reduction of the Veteran's rating for his migraine headaches, the Board finds that the reduction for migraine headaches from 30 percent to 10 percent was not proper.  The claim for restoration is thus granted.  


ORDER

Entitlement to service connection for Waldenstrom's macroglobulinemia (claimed as bone cancer) is denied.

Entitlement to service connection for left hip arthritis is denied. 

Entitlement to service connection for right knee strain is denied. 

Entitlement to service connection for left knee medial compartment narrowing is denied. 

Entitlement to service connection for a left big toe condition, to include residuals of a left big toe bone spur removal and left big toe arthritis, is granted.

The reduction (of the rating) for migraine headaches from 30 percent to 10 percent was not proper; the 30 percent rating is restored, effective September 18, 2012, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


